EXHIBIT 10.2.11

EMPLOYMENT AGREEMENT

        This EMPLOYMENT AGREEMENT (“Agreement”) is entered into as of July 10,
2000, (the “Effective Date”) by and between CONDOR SYSTEMS, INC., a California
corporation (the “Company”), and Robert P. Eisenberg (the “Employee”).

        WHEREAS, the Company wishes to assure that it will have the benefit of
the knowledge and experience of Employee, and Employee is willing and able to
provide such knowledge of offer, and

        WHEREAS, Employee is willing to enter into an agreement to such end upon
the terms and conditions set forth in this Agreement;

        NOW, THEREFORE, in consideration of the foregoing and the mutual
agreements herein contained, the parties hereto agree as follows:

        1.  Employment. The Company hereby employs the Employee, and the
Employee hereby accepts such employment with the Company, upon the terms and
conditions hereinafter set forth.

        2.  Term of Employment. Unless earlier terminated as provided in Section
5, the Company shall employ the Employee under this Agreement commencing on the
Effective Date and ending on the second anniversary of the Effective Date (the
“Employment Period”). On the second and each succeeding anniversary of the
Effective Date, the Employment Period shall automatically be extended for one
additional year unless, not later than 30 days prior to such anniversary, the
Employee or the Company shall have given notice of his or its intention not to
extend the Employment Period. This Agreement will have no force and effect until
or unless the stockholders of the Company shall have approved this Agreement
pursuant to Section 8 of this Agreement.

        3.  Title and Duties.

              (a) The Employee shall have the title and position of Chief
Operating Officer of the Company. In addition to the foregoing, the Company’s
Board of Directors (the “Board”) may, in the exercise of its business judgment,
elect the Employee to such other office or offices as it may determine during
the Employment Period.

              (b) In such capacities, Employee shall report to the Chief
Executive Officer of the Company. Employee’s duties and responsibilities shall
be as specified by the Board or the Chief Executive Officer, but, in general,
the Employee shall have such authority and such responsibilities as are
consistent with the foregoing positions.

              (c) Throughout the Employment Period, the Employee shall devote
substantially all of his time, energy, skill and best efforts to the performance
of his duties hereunder in a manner that will faithfully and diligently further
the business and interests of the Company. Subject to the preceding sentence,
the Employee may serve, or continue to serve, on the boards of directors of
other entities and may engage in appropriate civic or charitable activities as
long as such activities do not interfere or conflict with the performance of the
Employee’s duties pursuant to this Agreement and his responsibilities to the
Company under this Agreement, and provided that any board of directors position
is disclosed to the Board in writing at least 10 days in advance of Employee’s
election to such board of directors position.

        4. Compensation.

              (a) Base Salary. The Company shall pay the Employee as
compensation a salary at the beginning rate of $210,000 per year (the “Base
Salary”), payable in accordance with the ordinary compensation practices of the
Company. The Compensation Committee of the Board shall annually review the Base
Salary for possible increase, in its sole discretion.

              (b) Bonus. Employee shall be eligible to receive an annual bonus
(the “Bonus”) of up to 100% of Base Salary for each calendar year in accordance
with the following:

                     (A) If EBITDA, as hereunder defined, for any calendar year
is less than the Floor EBITDA for such year, the Company will pay the Employee
no bonus.

1


--------------------------------------------------------------------------------

                     (B) If EBITDA for any calendar year is equal to the Target
EBITDA for such year, the Company shall pay the Employee a bonus of 50% of the
actual Base Salary paid to the Employee during such calendar year;

                     (C) If EBITDA for any calendar year is equal to or greater
than the Ceiling EBITDA for such year; the Company shall pay the Employee a
bonus of 100% of the actual Base Salary paid to the Employee during such
calendar year;

                     (D) If EBITDA for any calendar year is greater than the
Floor EBITDA for such year but is less than the Target EBITDA for such year, the
Company will pay the Employee a bonus calculated by linear interpolation, as
described in Attachment I. If EBITDA for any calendar year is greater than the
Target EBITDA for such year but is less than the Ceiling EBITDA for such year,
the Company will pay the Employee a bonus calculated by linear interpolation, as
described in Attachment I;

              (c) Definitions. For purposes of this Section 4:

                     (A) “EBITDA” means, for each calendar year, the EBITDA
number achieved by the Company, as determined annually for purposes of this
Agreement by the Compensation Committee of the Board.

                     (B) “Floor EBITDA” means, for any applicable calendar year,
a projected EBITDA established annually for purposes of this Agreement by the
Compensation Committee of the Board, together with the Employee; provided that
the 2000 Floor EBITDA shall be $16,100,000.

                     (C) “Target EBITDA” means, for any applicable calendar
year, a projected EBITDA established annually for purposes of this Agreement by
the Compensation Committee of the Board, together with the Employee; provided
that the 2000 Target EBITDA shall be $17,600,000.

                     (D) “Ceiling EBITDA” means, for any applicable calendar
year, a projected EBITDA established annually for purposes of this Agreement by
the Compensation Committee of the Board, together with the Employee; provided
that the 2000 Ceiling EBITDA shall be $18,700,000.

              (d) Reimbursement of Expenses. The Company shall pay or reimburse
the Employee for all reasonable travel and other expenses incurred by the
Employee in the performance of his obligations under this Agreement, provided
that the Employee properly accounts for such expenses in accordance with the
policies and procedures of the Company.

              (e) Vacation. The Employee shall be entitled to a number of paid
vacation days in each calendar year as determined by the Company from time to
time for its employees in accordance with Company policy (prorated for any
calendar year in which the Employee is employed under this Agreement for less
than the entire year).

              (f) Fringe Benefits and Perquisites. During the Employment Period,
Employee shall be eligible for employee benefits (including fringe benefits,
vacation, automobile allowance of $500 per month, pension and life, health,
accident and disability insurance).

              (g) Withholding. All payments under this Agreement shall be
subject to withholding for applicable taxes.

              (h) Relocation Expenses. The Company will pay all costs associated
with the relocation of the Employee in accordance with the following:

                     (A) The Company will reimburse Employee for all reasonable
costs associated with the sale of his current home located at 2889 Hampton Cove
Way, Owens Cross Rd, AL.

                     (B) The Company will reimburse Employee for all reasonable
temporary moving and/or storage of goods costs associated with his move from his
current home including an initial and final move within 18 months of employment.

                     (C) The Company will pay to Employee an amount or amounts
sufficient to provide Employee with reasonable temporary living expenses for
Employee and his family in connection with Employee’s relocation to an area
within reasonable proximity of the Company’s current office.

2


--------------------------------------------------------------------------------

                     (D) In addition, a one time bonus of $25,000 will be paid
after 30 days of employment.

                     (E) If the sale of Employee’s current home located at 2889
Hampton Cove Way, Owens Cross Rd, AL does not yield a minimum sale price of
$430,000, the Company will pay to Employee the difference between the final sale
price and $430,000.

                     (F) Company will reimburse Employee and spouse for house
hunting trips.

                     (G) The Company will pay to Employee, in addition to all
relocation payments otherwise required pursuant to this Section 4(h), an amount
such that after payment by Employee of all of Employee’s applicable federal,
state and local taxes on such additional amount, Employee will retain an amount
sufficient to pay the total of Employee’s applicable federal, state and local
taxes arising due to the payments under this Section 4(h).

              (i) Stock Awards. Subject to the approval of the Board, on the
Effective Date, Employee will be granted 250,000 Performance Options and 300,000
Super Performance Options. Employee shall also be eligible to receive additional
equity-based incentive awards as may be approved by the Board from time to time.

        5.  Termination. The Employee’s employment by the Company shall be
terminated upon the occurrence of any of the following:

        (a) By Employee Without Cause. The Employee may terminate his employment
under this Agreement upon at least 120 days’ prior notice to the Board of the
Company. Upon termination of his employment and upon experiencing a “qualifying
event”, as defined in Section 4980B(f)(3) of the Internal Revenue Code of 1986,
as amended, COBRA coverage shall be made available to the Employee in compliance
with federal law.

        (b) By Employee for Good Reason. The Employee may terminate his
employment under this Agreement after the Effective Date, upon at least 30 days’
prior notice to the Board of the Company, for Good Reason. For purposes of this
Agreement, “Good Reason” shall mean the occurrence of the following:

                     (i) the occurrence of a “Change in Control.” For purposes
of this Agreement, a “Change in Control” shall mean the occurrence of (x) the
consolidation, reorganization or merger of the Company with or into another
corporation or corporations or other legal entitie(s) not controlled by any
entity that is an affiliate of the Company immediately following the Effective
Date, or (y) the conveyance of all or substantially all of the stock or assets
of the Company to another person or entity not controlled by any entity that is
an affiliate of the Company immediately following the Effective Date; provided
that a Change in Control shall not be deemed to occur upon the occurrence of an
initial public offering of the Company’s capital stock (“IPO”); or

                     (B) the Employee’s duties, authority or responsibilities as
Chief Operating Officer of the Company, whether managerial or supervisory, are
materially diminished without the prior consent of the Employee.

              (c)  By the Company for Cause. The Company may terminate the
Employee’s employment for Cause. “Cause” for purposes of this Agreement shall
mean Employee’s (i) personal dishonesty; (ii) willful misconduct; (iii) breach
of fiduciary duty involving personal profit; (iv) intentional failure to perform
designated duties or willful refusal to implement decisions of the Board made in
good faith; (v) willful violation, for personal financial gain, of any law, rule
or regulation; or (vi) material breach of any provision of this Agreement;
provided, however, that prior to any proposed Board action pursuant to
subparagraph (iv) the Board shall give the Employee reasonable opportunity to
respond and, if appropriate, to otherwise perform as directed.

              The Employee’s right to compensation and other benefits from the
Company under this Agreement shall cease upon the Company’s terminating the
Employee’s employment under this Agreement for Cause. The provisions of this
Section 5(c) shall take precedence over the provisions of Section 5(a)
notwithstanding any prior notice by the Employee to the Company under Section
5(a).

              (d) By the Company Without Cause. The Company may terminate the
Employee’s employment under this Agreement without Cause therefore at any time.

3


--------------------------------------------------------------------------------

        6.  Severance Pay

              a) In the event that the Employee’s employment under this
Agreement is terminated pursuant to the provisions of Section 5(b) or 5(d), or
if the Company pursuant to Section 2 does not renew the employee’s Employment
Period, as severance pay the Employee shall be paid a total of $500,000. Such
severance pay shall be paid in the form of a standby letter of credit issued by
a bank or a lump sum deposit to an escrow account at a bank designated by the
Company, and thereafter shall be drawn upon or paid to the Employee in eight
equal installments on the last business day of each of the eight fiscal quarters
following the quarter during which Employee’s employment is terminated,
beginning with such fiscal quarter; provided that the escrow agreement will
provide that all payments of Employee’s severance pay will cease if Employee
breaches any of the provisions of Section 7 of this Agreement. Employee shall
also be entitled to continued eligibility to participate in all health, medical
and dental benefit plans of the Company for which Employee was eligible
immediately prior to the effective time of the termination of Employee’s
employment, or comparable coverage, for two years, or, if sooner, until
comparable health insurance coverage is available to Employee in connection with
subsequent employment or self-employment. In addition, the termination of the
Employee’s employment shall not accelerate the vesting of unvested Options or
Stock Appreciation Rights (as such terms are defined in the 1999 Management
Incentive Plan) held by the Employee (if any).

              (b) In the event that the Employee’s employment under this
Agreement is terminated upon the death or disability of the Employee, then the
Employee will not be entitled to the severance benefits set forth in Section
6(a); however, the Company will pay to the Employee or the Employee’s spouse (if
she is then living) the Employee’s then-current Base Salary in accordance with
the Company’s normal pay practices until the earlier of (i) the end of the sixth
calendar month following Employee’s termination of active service, or (ii) such
time as the Employee’s spouse (or a trust for her benefit) has received proceeds
from the insurance policy described in Section 4(f). Any Base Salary paid after
the death or disability of the Employee pursuant to clause (i) above shall be
repaid to the Company upon the receipt of the insurance proceeds described in
clause (ii) by the Employee’s spouse (or by a trust for her benefit). The
Company shall also pay to Employee or Employee’s spouse the pro rata portion of
Employee’s bonus for the year during which the death or disability of the
employee occurs which payment shall not be subject to repayment. As of the date
of the death or disability of Employee, all benefits for the Employee pursuant
to section 4(d), (e) and (f) of this Agreement shall cease. Options and Stock
Appreciation Rights held by the Employee (if any) shall expire on the dates upon
which such Option and Stock Appreciation Rights would have expired had it not
been for the termination of Employee’s employment or service. The Employee shall
have the right to exercise such Options and Stock Appreciation Rights prior to
such expiration to the extent such were exercisable at the date of such
termination of employment or service and shall not have been exercised. In
addition, the termination of the Employee’s employment shall not accelerate the
vesting of any unvested Options or Stock Appreciation Rights held by the
Employee (if any).

              (c) If the Employee terminates his employment pursuant to Section
5(a) and continues to provide services to the Company, or if the Employee’s
employment under this Agreement is terminated pursuant to Section 5(c), the
Company shall continue to pay the Employee his then-current Base Salary in equal
monthly installments until the termination of his active service with the
Company if the Employee resigns pursuant to Section 5(a), or until the date of
his termination if the Employee’s employment is terminated pursuant to Section
5(c). As of the effective date of Employee’s termination pursuant to Section
5(a) or Section 5(c), Employee shall be entitled to no bonus or benefits
pursuant to this Agreement, and the Employee’s right to exercise an Option or a
Stock Appreciation Right (if any) shall terminate, and such Option or Stock
Appreciation Right shall expire, on the day of such termination of employment or
service. In addition, the Company or its designee shall have the right to
purchase all or a portion of the vested Options and/or Shares (as defined in the
1999 Management Incentive Plan) acquired upon the exercise of Options (if any)
by the Employee at a per share price equal to the lower of (i) the price paid by
Employee for such Shares which have been issued or which are issuable under
vested but unexercised Options and (ii) the fair market value (as determined in
accordance with Section 2.07 of the Investors Agreement dated as of April 1999
by and between the Company and the several Shareholders (as defined therein)
from time to time parties thereto) of such Shares which have been issued or
which are issuable under vested but unexercised Options on the date of purchase,
less the exercise price in the case of vested Options. The Company or its
designee shall also have the right to purchase all or a portion of any other
Shares, including Rollover Shares a (as defined in the 1999 Management Incentive
Plan), previously purchased by the Employee (if any), at a per share price equal
to the fair market value (as determined in accordance with Section 2.07 of the
Investors Agreement dated as of April 1999 by and between the Company and the
several Shareholders (as defined therein) from time to time parties thereto) of
the Shares on the date of purchase by the Company. If the Company elects to
exercise its right under this Section 6(c),

4


--------------------------------------------------------------------------------

the Company shall deliver written notice (a “Purchase Notice”) to the Employee
to such effect within 30 days of a termination of Employee’s employment. For
purposes of this Section 6(c), the “date of purchase” shall mean the third
business day following the receipt of notice by the Employee that the purchase
right is to be exercised. Payment of the purchase price may be made in cash or
by certified check; provided that if the terms of any agreement to which the
Company is a party, or any of the indentures governing any debt securities
issued by the Company or any of its subsidiaries would prohibit the Company from
effecting such payment, payment may be effected through a promissory note having
such commercially reasonable terms and interest rate as may be determined by the
Company it is reasonable discretion, provided that in any event such note shall
become due at such time as the prohibitions described above shall lapse.

              (d) The provisions of this Section 6 and Section 7 of this
Agreement shall survive any termination of this Agreement.

        7.  Non-Competition and Non-Solicitation

              (a) Subject to Section 7(b) below, in consideration of his
employment hereunder and in view of the confidential position to be held by the
Employee hereunder, during the Employment Period and through the two-year period
commencing on the effective date of the termination of Employee’s employment
hereunder, the Employee shall not, directly or indirectly, be employed by, or
act as a consultant or lender to or in association with, or as a director,
officer, employee, partner, owner, joint venturer, member or otherwise of any
person, firm, corporation, partnership, limited liability company, association
or other entity that engages in the same business as, or competes with, any
business actually conducted by the Company or any or its subsidiaries (other
than beneficial ownership of up to 2% of the outstanding voting stock of a
publicly traded company that is or owns such a competitor);

              (b) In the event that the employee is terminated by the Company
for Cause or resigns without Good Reason, during the Employment Period and
through the one-year period commencing on the effective date of the termination
of Employee’s employment hereunder, the Employee shall not, directly or
indirectly, be employed by, or act as a consultant or lender to or in
association with, or as a director, officer, employee, partner, owner, joint
venturer, member or otherwise of any person, firm, corporation, partnership,
limited liability company, association or other entity that engages in the same
business as, or competes with, any business actually conducted by the Company or
any of its subsidiaries (other than beneficial ownership of up to 2% of the
outstanding voting stock of a publicly traded company that is or owns such a
competitor);

              (c) In consideration of his employment hereunder and in view of
the confidential position to be held by the Employee hereunder, during the
Employment Period and through the one-year period commencing on the effective
date of the termination of Employee’s employment hereunder, the Employee will
not (i) induce or attempt to induce any employee of the Company or any of its
subsidiaries to leave the employ of the Company or such subsidiary, or in any
way interfere with the relationship between the Company or any of it
subsidiaries and any employee thereof, (ii) hire directly or indirectly any
person who is then an employee of the Company or any of its subsidiaries, or
(iii) induce or attempt to induce any customer, supplier, licensee or other
business relation of the Company or any of its subsidiaries to cease doing
business with the Company or such subsidiary, or in any way interfere with the
relationship between any such customer, supplier, licensee or business relation
and the Company or such subsidiary; provided, however, that the Employee will
cease to be bound by this Section 7(c) on the six-month anniversary of the
effective date of the termination of Employee’s employment hereunder if his
employment is terminated without Cause;

              (d) The Employee expressly agrees that the character, duration and
geographic scope of the provisions of this Section 7 are reasonable in light of
the circumstances, as they exist on the date hereof. If any competent court
shall determine that the character, duration or geographic scope of such
provisions is unreasonable, then it is the intention and the agreement of the
Employee and the Company that this Agreement shall be construed by the court in
such a manner as to impose only those restrictions on the Employee’s conduct
that are reasonable in the light of the circumstances and that are necessary to
assure to the Company the benefits of this Section 7.

        8.  Stockholder Approval. This Agreement shall be effective upon
submission to and approval by stockholders of the Company holding more than 75%
of the voting power of all outstanding common stock of the Company. In
connection with such submission and approval, the Company represents that it has
provided each stockholder with the disclosure required by Treasury Regulation
Section 1.280G-1-Q&A 7(d).

5


--------------------------------------------------------------------------------

        9.  Entire Agreement; Amendments. This Agreement (upon its
effectiveness), together with option and other agreements relating to stock of
the Company entered into substantially contemporaneously herewith (if any),
contain the entire understanding of the parties with respect to the matters set
out herein, merging and superseding all prior and contemporaneous agreements and
understandings between the parties with respect to such matters. Only a written
instrument duly executed by all parties or their respective heirs, successors,
assigns or legal personal representatives may amend this Agreement.

        10.  No Conflicts; No Assignments.

              (a) Employee represents and warrants to the Company that he is not
as of the date of this Agreement, and will not become during the Employment
Period, a party to any oral or written contract that prohibits, or materially
restricts or limits, or will prohibit or materially restrict or limit the
performance of his duties or the fulfillment of his obligations as an employee
and an officer of the Company or under this Agreement.

              (b) The Employee acknowledges that the services to be rendered by
him are unique and personal and, accordingly, that he shall not assign any of
his rights or delegate any of his duties or obligations under this Agreement.

        11. Waiver of Breach. Either party may, by written notice to the other:
(i) extend the time for the performance of any of the obligations or other
actions of the other, (ii) waive compliance with any of the covenants of the
other contained in this Agreement, and (iii) waive or modify performance of any
of the obligations of the other. However, mere forbearance or indulgence by
either party in any regard whatsoever shall not constitute a waiver of the
covenant or condition to be performed by the other party to which the same may
apply and, until complete performance of said covenant or condition, said party
shall be entitled to invoke any remedy available under this Agreement or by law
or in equity despite said forbearance or indulgence.

        12.  Gender Number. Whenever the context of this Agreement so required
the masculine gender shall include the feminine or neuter, the single number
shall include plural, and reference to one or more parties hereto shall include
all assignees of the party.

        13. Headings. The section and paragraph headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement.

        14. Arbitration; Governing Law. To the fullest extent permitted by law,
any dispute, claim or controversy of any kind including but not limited to,
tort, contract and statute arising under, in connection with or related to this
Agreement shall be resolved exclusively by binding arbitration in the State of
California, in accordance with the rules of the American Arbitration
Association. The Company and the Employee hereby waive any objection to personal
jurisdiction or venue in any forum located in the State of California. Either
party to this Agreement may file no claim, lawsuit or action of any kind;
arbitration is the exclusive dispute resolution mechanism between the parties.
Judgment may be entered on the arbitrator’s award in any court of relevant
jurisdiction. This agreement shall be governed by and construed in accordance
with the laws of the State of California as such laws are applied to agreements
entered into and to be performed entirely within California by California
residents.

        15. Severability. In the event that any provision of this Agreement, or
the application thereof to any person or circumstance, is held by a court of
competent jurisdiction to be invalid, illegal or unenforceable in any respect in
any jurisdiction, such invalidity, illegality or unenforceability shall not
affect any other provision of this Agreement in that jurisdiction or the
application of that provision to any other person or circumstance or in any
other jurisdiction, and this agreement shall then be construed in that
jurisdiction as if such invalid, illegal or unenforceable provision had not been
contained in this Agreement, but only to the extent of such invalidity,
illegality or unenforceability.

        16. Further Assurances. Each party shall perform such further acts and
execute and deliver such further documents as may be reasonably necessary to
carry out the provisions of this Agreement.

        17. Enforcement. In the event either party hereto fails to perform any
of its obligations under this Agreement or in the event a dispute arises
concerning the meaning or interpretation of any provision of this Agreement, the
defaulting party or the party not prevailing in such dispute as the case may be,
shall pay the reasonable costs and expenses incurred by the other party in
enforcing or establishing its rights hereunder, including without limitation,
court costs and reasonable attorney’s fees.

6


--------------------------------------------------------------------------------

        IN WITNESS WHEREOF, the Company and the Employee have duly executed and
delivered this Employment Agreement as of the day and year first above written.





     CONDOR SYSTEMS, INC.


  By:       

--------------------------------------------------------------------------------

     Title:





     EMPLOYEE:


         

--------------------------------------------------------------------------------

     Name


7
